NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SANOFI-AVENTIS DEUTSCHLAND GMBH,
Plaintiff-Appellee,

V.

GENENTECH, INC.,
Defendant-Appellant,

AND

BIOGEN IDEC INC.,
Defendant.

2012-1454

Appeal from the United States District Court for the
Northern District of California in consolidated case nos.
08-()\7-4909 and ()9-CV-4919, Judge Susan Illston.

ON MOTION

0 R D E R
PER CURIAM.

SANOFI»AVENTIS DEUTSCHLAND V. GENENTECH, INC. 2

Genentech, Inc. moves to expedite oral argument.
The appellees oppose in part.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied. Oral argument will be sched-
uled in the usual course after the briefs have been filed.

FoR THE CoURT
 2   /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Charles K. Verhoeven, Esq.
William E. Solander, Esq.
s8
Fl>"e°\=ems\=on
u‘s`rliii"i=\ii)'erlnlipc\ncurr
JuL 2 0 2012

JAN HURBALY
CLERK